People v Colon (2017 NY Slip Op 05967)





People v Colon


2017 NY Slip Op 05967


Decided on August 2, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 2, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
JEFFREY A. COHEN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-09376
2015-09377
2015-09379

[*1]The People of the State of New York, respondent,
vCarlton Colon, appellant. (Ind. Nos. 4095/14, 8214/14, 5049/15)


Lynn W. L. Fahey, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from three sentences of the Supreme Court, Kings County (Murphy, J.), all imposed August 26, 2015, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waivers of his right to appeal were invalid (see People v Bradshaw, 18 NY3d 257, 264-265) and, thus, do not preclude review of his excessive sentence claims. However, contrary to the defendant's contention, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., RIVERA, COHEN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court